department of the treasury neeancrow oc se tax_exempt_and_government_entities_division apr uniform issue list _ set ep ea t1 kheekkrekrekrerer kkkrekkerekeeerek kekkrereeerere legend taxpayer a ira b eden an reine financial_institution c me rrrkrkerekrerek account d financial_institution e amount mr eere kiki eer hte dear khekkkerekrrekkek this is in response to your request dated as supplemented by communication dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a net distribution totaling amount from ira b maintained with financial_institution c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the death of his family_member within the 60-day period taxpayer a maintainéd ira b an individual_retirement_account under sec_408 of the code with financial_institution c on taxpayer a transferred amount from ira b to non-ira account d with financial_institution e following the transfer taxpayer a began working abroad and intended to return the funds toa qualified account within the 60-day period on during the 60-day period taxpayer a received word that his brother had died in another country taxpayer a traveled to his brother’s funeral and two days following the expiration of the 60-day period taxpayer a contacted financial_institution c to return the funds to ira b taxpayer a was informed by representatives of financial_institution c that he could not return the funds outside of the 60-day period without a ruling from the internal_revenue_service service based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date code are eligible for the waiver under sec_408 d i of the revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the death of a member of taxpayer a’s family during the 60-day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement under sec_408 with respect to amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning _ of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number af _ please address all correspondence to kkkkkerkkkekee sincerely yours cole a tthe carlton a watkins manager employee_plans technical group
